           Case 3:13-cv-05974-MJP Document 202 Filed 11/18/20 Page 1 of 4




 1                                           THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
     THAN ORN, individually, THALISA ORN,
 8   individually, J.O. and C.O., by their
     Guardian, CLARISSE ORN,                   No. 3:13-cv-05974-MJP
 9
                               Plaintiffs,
10
           vs.                                 PROPOSED JOINT NEUTRAL
11                                             STATEMENT
     CITY OF TACOMA, a municipal
12   corporation; and KRISTOPHER CLARK, in
     his individual capacity;
13
                             Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26



     PROPOSED JOINT NEUTRAL STATEMENT

     No. 3:13-cv-05974-MJP
             Case 3:13-cv-05974-MJP Document 202 Filed 11/18/20 Page 2 of 4




 1
             The parties hereby submit the following joint neutral statement of the case to be read by
 2
     the Court to the jury.
 3

 4                                     NEUTRAL STATEMENT

 5
             This is a civil case in which a Tacoma man, Mr. Than Orn, and his children Thalissa
 6
     Orn, J.O., and C.O., the Plaintiffs, bring claims against the City of Tacoma and it’s police officer
 7
     Kristopher Clark, the Defendants, as a result of events occurring on the night of October 12,
 8
     2011. The events began when a Tacoma Police sergeant attempted to conduct a traffic stop of
 9
     Than Orn’s vehicle and culminated in Officer Kristopher Clark shooting multiple rounds at
10
     Plaintiff Than Orn.
11
             Plaintiff Than Orn was struck multiple times by Defendant Clark’s gunshots. According
12
     to medical reports, Mr. Orn suffered complete spinal cord injury and did not recover any
13
     function below the L1 level of his spine. Several year later Mr. Orn subsequently had both of
14
     his legs amputated below the knee due to infection.
15
             Plaintiffs bring claims under federal law for the excessive use of force and damaging
16
     the parent-child relationship, and under Washington state law for negligence and battery.
17
             Defendants deny all of Plaintiffs’ claims and assert that Tacoma Police officers had
18
     reasonable suspicion to stop Mr. Orn for a traffic infraction and that while they followed him,
19
     they developed probable cause to arrest him. Defendants deny that Officer Clark used excessive
20
     force. Defendants deny that they are liable for Mr. Orn’s damages and also assert that Mr. Orn
21
     failed to mitigate his damages.
22

23

24

25

26



     PROPOSED JOINT NEUTRAL STATEMENT

     No. 3:13-cv-05974-MJP | Page 1
            Case 3:13-cv-05974-MJP Document 202 Filed 11/18/20 Page 3 of 4




 1
           DATED November 18th, 2020.
 2
                                      PFAU COCHRAN VERTETIS AMALA, PLLC
 3

 4                                    By /s/ Darrell L. Cochran
                                        Darrell L. Cochran, WSBA No. 22851
 5                                      Thomas B. Vertetis, WSBA No. 29805
                                        Andrew S. Ulmer, WSBA No. 51227
 6
                                        Alexander G. Dietz, WSBA No. 54842
 7
                                         Attorneys for Plaintiffs
 8

 9                                    COCHRAN DOUGLAS, PLLC

10
                                      By /s/ Loren A. Cochran
11                                      Loren A. Cochran, WSBA No. 32773
12
                                         Attorney for Plaintiffs
13

14                                    LAW OFFICE OF THOMAS A. BALERUD

15
                                      By /s/ Thomas A. Balerud
16                                      Thomas A. Balerud, WSBA No. 19539
17                                       Attorney for Plaintiffs
18
                                      FREY BUCK, P.S.
19

20
                                      By /s/ Anne M. Bremner
21                                      Anne M. Bremner WSBA No. 13269

22
                                      By /s/ Karen L. Cobb
23                                      Karen L. Cobb, WSBA No. 34958
24                                       Attorneys for Defendants
25

26



     PROPOSED JOINT NEUTRAL STATEMENT

     No. 3:13-cv-05974-MJP | Page 2
             Case 3:13-cv-05974-MJP Document 202 Filed 11/18/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2
            I, Andrew S. Ulmer, hereby declare under penalty of perjury under the laws of the
 3
     United States of America that I am employed at Pfau Cochran Vertetis Amala PLLC and that
 4
     on today’s date, I electronically filed the foregoing with the Clerk of the Court using the
 5
     CM/ECF system which will send notification of such filing to the following:
 6

 7          Jean P. Homan
            Tacoma City Attorney’s Office
 8          747 Market Street, Suite 1120
            Tacoma, WA 98402
 9          jhoman@ci.tacoma.wa.us

10          Anne M. Bremner
            Karen L. Cobb
11          Frey Buck, P.S.
            1200 Fifth Ave, Suite 1900
12          Seattle, WA 98101
            abremner@freybuck.com
13          kcobb@freybuck.com

14

15          DATED this 18th day of November, 2020.
16

17
                                                 /s/ Andrew S. Ulmer
18                                               Andrew S. Ulmer
                                                 Associate Attorney
19

20

21

22

23

24

25

26



      PROPOSED JOINT NEUTRAL STATEMENT

      No. 3:13-cv-05974-MJP | Page 3
